Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is responsive to U.S. Patent application 16/925,619 filed on 7/10/2020. This application claims priority to German Patent Application DE10 2019 118 965.9 filed on 7/12/2019. 
	This action is made non-final.
Claims 1-20 are pending in this case. Claims 1, 10, and 15 are independent claims. The information disclosure statement filed on 12/3/2020 has been entered and considered by the examiner.

Drawings
	The amended drawings filed on 9/17/2020 have been accepted by the Examiner.

Claim Objections
Claim 9 is objected to because of the following informalities:  On line 11, the phrase “wherein the main device is configured to” should be followed by a colon.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-13, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pre-grant Publication 20080300572(Rankers).

1. Rankers discloses a secondary device for at least one of a sensor and information system, including a display and a control unit, (See Rankers at [0005] where a bedside or tableside monitor is disclosed in compatibility with a patient worn device, therefore teaching the limitations of a secondary device. It is stated that “the monitor device receives physiological patient data (such as glucose data) directly from a physiological sensor transmitter” which discloses the limitations of a sensor.) wherein predetermined interpretation instructions are stored in the control unit and the control unit is configured to:
 - wirelessly receive a display instruction containing at least one interpretation information and at least one text information, (See Rankers at [0068] where it is stated that the processing architecture “[f]or example, display element 306 may be controlled by a display controller/driver to indicate an alert or alarm status when monitor 300 receives an incoming communication (from a local device within the infusion system or from a network device external to the infusion system) that conveys an alert signal or an alarm signal.” These are held to encompass the limitations of interpretation and text information. See also Rankers at [0072] where wireless transmission is disclosed.
- generate a graphic presentation containing the text information using the stored interpretation instructions on the basis of the interpretation information of the display instruction, and 
 - display the graphic presentation by means of the display. (See Rankers at [0068] where it is stated that “display element 306 may be suitably configured to enable monitor 300 to display physiological patient data, status information for infusion pumps, status information for continuous glucose sensor transmitters . . .” This is held to teach the limitations of assembling and displaying information interpreted from the glucose sensor for which the monitor is properly considered a secondary device.)

2. Rankers discloses the limitations of Claim 1.
Rankers discloses a limitation wherein the display instruction is free of independent representations of graphical presentations. (See Rankers at [0148] where it is stated that “[n]otably, message field 726 for high glucose alarm screen 718 may include a text message only, a graph only, or a text message displayed with a graph. . .” An alarm as disclosed teaches the limitations both of display instructions, which are computer instructions to display data, and interpretation information as the alert is based upon a determination that data from the primary device indicates an alert condition.)

3. Rankers discloses the limitations of Claim 2.
Rankers discloses a limitation wherein the interpretation information is free of independent representations of graphical presentations. (See Rankers at [0148] where it is stated that “[n]otably, message field 726 for high glucose alarm screen 718 may include a text message only, a graph only, or a text message displayed with a graph. . .” An alarm as disclosed teaches the limitations both of display instructions, which are computer instructions to display data, and interpretation information as the alert is based upon a determination that data from the primary device indicates an alert condition.)

4. Rankers discloses the limitations of Claim 1.
Rankers discloses a limitation wherein the control unit is an embedded system. (See Rankers at [0033] where the device “may carry out a variety of functions under the control of one or more microprocessors or other control devices”)

5. Rankers discloses the limitations of Claim 1.
Rankers discloses a limitation wherein the interpretation instructions contain different templates which are each linked to an identifier, and wherein the interpretation information contains at least one identifier of one of the templates. (See again Rankers at [0033] where the following are disclosed: “logic elements, look-up tables, or the like . . .” Per Applicant specification, templates are held to comprise logic elements and look-up tables.)




6. Rankers discloses the limitations of Claim 5.
Rankers discloses a limitation wherein the templates comprise instructions for the output of at least one of acoustic, optical and haptic signals. (See Rankers at [0088] where a sound clip, teaching the limitation of an acoustic signal, is disclosed.)

7. Rankers discloses the limitations of Claim 1.
Rankers discloses a limitation wherein the at least one text information is or contains a character string. (See Rankers at [0119] where a current character position is disclosed which is held to teach the limitation of a string variable, or character string. See also Rankers at [0097] where a text field is disclosed. See also Rankers at [0033] where lookup tables are disclosed, a string is held to be an extremely basic example of a lookup table where the elements are characters.)

8. Rankers discloses the limitations of Claim 1.
Rankers discloses a limitation wherein the control unit is configured to receive the text signal via a Bluetooth connection. (See Rankers at [0044] and [0073] where Bluetooth is disclosed as a wireless communication method).

9. Rankers discloses a system including a main device and a secondary device, the secondary device including a display and a control unit (See Rankers at [0005] where a bedside or tableside monitor is disclosed in compatibility with a patient worn device, therefore teaching the limitations of a secondary device. It is stated that “the monitor device receives physiological patient data (such as glucose data) directly from a physiological sensor transmitter” which discloses the limitations of a sensor.) wherein predetermined interpretation instructions are stored in the control unit and the control unit is configured to:
 - wirelessly receive a display instruction containing at least one interpretation information and at least one text information, (See Rankers at [0068] where it is stated that the processing architecture “[f]or example, display element 306 may be controlled by a display controller/driver to indicate an alert or alarm status when monitor 300 receives an incoming communication (from a local device within the infusion system or from a network device external to the infusion system) that conveys an alert signal or an alarm signal.” These are held to encompass the limitations of interpretation and text information. See also Rankers at [0072] where wireless transmission is disclosed.)
- generate a graphic presentation containing the text information using the stored interpretation instructions on the basis of the interpretation information of the display instruction, and 
- display the graphic presentation by means of the display; (See Rankers at [0068] where it is stated that “display element 306 may be suitably configured to enable monitor 300 to display physiological patient data, status information for infusion pumps, status information for continuous glucose sensor transmitters . . .” This is held to teach the limitations of assembling and displaying information interpreted from the glucose sensor for which the monitor is properly considered a secondary device.)
wherein the main device is configured to 
- at least one of generate and receive at least one message to be displayed, which is to be displayed on the secondary device, (See Rankers at [0046] where the pump processes sensory data).
- generate the display instruction with interpretation information and text information on the basis of the message, and (See Rankers at [0047] where the pump generates alarms.)
- send the display instruction wirelessly to the secondary device. (See Rankers at [0068] where the secondary device displays alarm conditions.)

10. Rankers discloses the limitations of Claim 9.
Rankers discloses a limitation wherein the system comprises at least one article of clothing, wherein the secondary device is fastened to the article of clothing. (See Rankers at [0047] where a necklace pendant and clip-on device are disclosed.)

11. Rankers discloses the limitations of Claim 10.
Rankers discloses a limitation wherein the article of clothing is a glove or a wristband. (See [0047] where a watch is listed which is held to teach the limitation of a wristband when used colloquially and not in association with a term such as “pocket-watch.”)

12. Rankers discloses the limitations of Claim 9.
Rankers discloses a limitation wherein the main device is a computer or a smart device. (See Rankers at [0037] where an infusion pump is described as communicating with the monitoring device utilizing a wireless link. It is held to constitute a “smart device” for this reason.)

13. Rankers discloses the limitations of Claim 9.
Rankers discloses a limitation wherein the main device generates at least one of the interpretation instruction and the text information based on the characteristics of the secondary device. (See Rankers at [0050] where it is stated that “[i]n addition, monitor 108 may be suitably configured to enable remote programming and control of infusion pump 104 and/or other devices within local infusion system 102.” This teaches the limitation that data from the secondary device may be propagated to the primary device in which case the material transmitted by the pump to the monitor and other devices, would have originated with the monitor.)

15. A method of operating a system, the system including at least one main device and at least one secondary device with stored, predetermined interpretation instructions, (See Rankers at [0005] where a bedside or tableside monitor is disclosed in compatibility with a patient worn device, therefore teaching the limitations of a secondary device. It is stated that “the monitor device receives physiological patient data (such as glucose data) directly from a physiological sensor transmitter” which discloses the limitations of a sensor.)  the method comprising the following steps: 
- receiving or generating a message to be displayed by means of the main device, 
- generating by means of the main device a display instruction based on the message to be displayed, wherein the display instruction contains at least one interpretation information and at least one text information, (This limitation is held to be taught by the main device generating a message, see again Rankers at [0047].)
- wirelessly transmitting the display instruction from the main device to the secondary device, (See Rankers at [0068] where it is stated that the processing architecture “[f]or example, display element 306 may be controlled by a display controller/driver to indicate an alert or alarm status when monitor 300 receives an incoming communication (from a local device within the infusion system or from a network device external to the infusion system) that conveys an alert signal or an alarm signal.” These are held to encompass the limitations of interpretation and text information. See also Rankers at [0072] where wireless transmission is disclosed.)
 - generating a graphic presentation of the message using the stored interpretation instructions based on the interpretation information of the display instruction by means of the secondary device, wherein the graphic presentation contains the text information, and
 - displaying the graphic presentation on a display of the secondary device by means of the secondary device. (See Rankers at [0068] where it is stated that “display element 306 may be suitably configured to enable monitor 300 to display physiological patient data, status information for infusion pumps, status information for continuous glucose sensor transmitters . . .” This is held to teach the limitations of assembling and displaying information interpreted from the glucose sensor for which the monitor is properly considered a secondary device.)
 

17. Rankers discloses the limitations of Claim 15.
Rankers discloses a limitation wherein the display instruction is transmitted to the secondary device by means of a Bluetooth connection. (See Rankers at [0044] and [0073] where Bluetooth is disclosed as a wireless communication method).

18. Rankers discloses the limitations of Claim 15.
Rankers discloses a limitation wherein the predetermined interpretation instructions contain different templates which are each linked to an identifier, and in that the interpretation information contains at least one identifier of one of the templates. (See Rankers at [0110] where identifiers are taught in conjunction with graph tables which are held to teach the limitation of templates). 

19. Rankers discloses the limitations of Claim 15.
Rankers discloses a limitation, comprising the following steps:
 - selecting at least one template component from a plurality of template components different from each other, wherein the template components are at least one of stored on the main device and stored in a computer system; 
- generating a template based on the at least one selected template component; (See again Ranker [0110] where the simultaneous handing of more than one patient via an avatar is disclosed in conjunction with selecting a graph/template for display.)
- generating an interpretation instruction for the at least one secondary device based on the generated template; and
 - transmitting the interpretation instruction to the at least one secondary device. (See Ranker at [0110] where the graph is modified to display the data of 2 patients, or whatever is manually selected by the user.).

20. Rankers discloses the limitations of Claim 19.
Rankers discloses a limitation wherein the template is generated based on the characteristics of the at least one secondary device. (See again the manual selection of the user in Ranker [0110] where the size of the screen on the secondary device affects the aforementioned reformatting of the image to display both patients. Screen size is held to teach the limitation of a characteristic of the secondary device. The input at the secondary device is held to constitute a characteristic of the device as is the screen on which the data is displayed as well.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rankers in view of 20050060647(Doan)
14. Rankers discloses the limitations of Claim 9.
Rankers discloses a limitation wherein the message to be displayed merely contains at least one of a text and. (See Rankers at [0148] where it is stated that “[n]otably, message field 726 for high glucose alarm screen 718 may include a text message only, a graph only, or a text message displayed with a graph. . .” An alarm as disclosed teaches the limitations both of display instructions, which are computer instructions to display data, and interpretation information as the alert is based upon a determination that data from the primary device indicates an alert condition.)
Rankers does not teach the limitation of at least one heading to be transmitted. 

Doan discloses this limitation. (See Doan at [0239] where discloses are headings in the context of XML tables.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Rankers and Doan. The two are analogous to the Applicant’s invention in that both relate to the exchange of data. The motivation to do so would have been making the data better understood by users in Rankers, since Rankers specifically teaches data tables such as the XML tables of Doan.

16. Rankers discloses the limitations of Claim 15.
Rankers discloses a limitation wherein the message contains at least one of a text and (See Rankers at [0148] where it is stated that “[n]otably, message field 726 for high glucose alarm screen 718 may include a text message only, a graph only, or a text message displayed with a graph. . .” An alarm as disclosed teaches the limitations both of display instructions, which are computer instructions to display data, and interpretation information as the alert is based upon a determination that data from the primary device indicates an alert condition.)
Rankers does not teach the limitation of at least one heading to be transmitted. 
Doan discloses this limitation. (See Doan at [0239] where discloses are headings in the context of XML tables.)

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure is as follows:
US-20210014910-A1 01-2021 HUTTER; Joe
US-20210012055-A1 01-2021 GÜNTHER; Paul
US-20190332143-A1 10-2019 BERARDINELLI; Raymond A.
US-20190287669-A1 09-2019 Sun; Lin
US-20190224528-A1 07-2019 Omid-Zohoor; Alex B.
US-20190220134-A1 07-2019 Sepulveda; Raymond S.
US-20190188781-A1 06-2019 O'Brien; John J.
US-20190166285-A1 05-2019 Mistry; Pranav
US-20190132801-A1 05-2019 Kamath; Apurv Ullas
US-20190114941-A1 04-2019 SHIMAOKA; Yuusaku
US-20190109934-A1 04-2019 Weinberg; Joshua C.
US-20180157468-A1 06-2018 Stachura; Thomas
US-20180113600-A1 04-2018 Seymour; Eric T.
US-20170177290-A1 06-2017 Dow; Eli M.
US-20160371371-A1 12-2016 Chong; Chia-Chin
US-20160188181-A1 06-2016 Smith; Michael S.
US-20160055246-A1 02-2016 Marcin; David
US-20140327630-A1 11-2014 Burr; Jeremy
US-20140273858-A1 09-2014 Panther; Heiko Gernot Albert
US-20140121540-A1 05-2014 Raskin; Aza
US-8423431-B1 04-2013 Rouaix; Francois M.
US-20120330109-A1 12-2012 Tran; Bao
US-20120287034-A1 11-2012 PARK; Min Kyu
US-20120050781-A1 03-2012 MORITA; Keiko
US-20110193704-A1 08-2011 Harper; Wesley Scott
US-20100064228-A1 03-2010 Tsern; Ely
US-20090273443-A1 11-2009 Nilsson; Bjorn
US-20090275306-A1 11-2009 Kraft; Christian R
US-20090007188-A1 01-2009 Omernick; Timothy P.
US-20040073404-A1 04-2004 Brooks, Ruven E.
US-6268853-B1 07-2001 Hoskins; Josiah C.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K SHREWSBURY whose telephone number is (571)270-7973.  The examiner can normally be reached on Monday – Friday 9AM-5PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, William Bashore can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATHAN K SHREWSBURY/Examiner, Art Unit 2175                                                                                                                                                                                                        4/23/2022

						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175